 



Exhibit 10.02
FISHER SCIENTIFIC INTERNATIONAL INC.
2005 EQUITY AND INCENTIVE PLAN
PERFORMANCE BASED
RESTRICTED STOCK UNIT PURCHASE AGREEMENT
     This RESTRICTED STOCK UNIT PURCHASE AGREEMENT (this “Agreement”), dated as
of the ___day of                    , 200___, is entered into by and between
Fisher Scientific International Inc., a Delaware corporation (the “Company”),
and                      (the “Grantee” and, together with the Company, the
“Parties”).
RECITALS
          A. The Company has adopted and approved the Fisher Scientific
International Inc. 2005 Equity & Incentive Plan (the “Plan”); and
          B. The Committee appointed to administer the Plan has determined that
Grantee is eligible to participate in the Plan and that it would be to the
advantage and best interest of the Company and its stockholders to grant the
award of Restricted Stock Units (as defined below) provided for herein to
Grantee; and
          C. The Grantee is an employee at will and is free to terminate his or
her employment at any time and is free to negotiate changes in his or her
compensation structure; and
          D. The Grantee has carefully read and fully understands all of the
provisions of this Agreement and the Plan, and has knowingly, freely and
voluntarily agreed to restructure the Grantee’s compensation structure,
including base salary and annual bonus, for calendar year 2006 in exchange for
the right to enter into this Agreement, which is valuable and sufficient
consideration; and
          E. This Agreement is prepared in conjunction with and under the terms
of the Plan. Terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan; and
          F. Among other conditions under the Plan, the Committee has the sole
authority to construe and interpret the Plan and this Agreement; and

 



--------------------------------------------------------------------------------



 



          G. Grantee has knowingly, freely and voluntarily agreed to restructure
his or her compensation and has accepted the grant of the Restricted Stock Units
and agreed to the terms and conditions hereinafter stated; and
          H. Grantee acknowledges that Grantee is a highly compensated,
professional employee who has carefully read and fully understands all of the
provisions of this Agreement and the Plan, has knowingly, freely and voluntarily
elected to restructure the Grantee’s compensation structure, including base
salary and annual bonus, for calendar year 2006 in exchange for the right to
enter into this Agreement, which is valuable and sufficient consideration, and
has agreed to the terms and conditions stated herein.
          NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE
PROMISES AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:
     1. Grant of Restricted Stock Units. Subject to the provisions of this
Agreement, the provisions of the Plan, and the provisions of the Company’s
current agreement relating to intellectual property, confidential information,
conflicts of interest, competitive activities and release in effect at the time
between the Company and Grantee, the Company has granted effective
                                         (the “ Grant Date”) units evidencing a
right to receive                     shares of common stock of the Company (the
“Common Stock”) pursuant to the terms and conditions of this Agreement (the
“Restricted Stock Units” or “Restricted Stock Unit Award”).
     2. Restrictions and Vesting Period.
          (a) Restrictions. The Restricted Stock Units granted hereunder may not
be sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of, other than by will or the laws of descent and distribution.
          (b) Vesting Period. Subject to the forfeiture provisions set forth in
Section 4(a) and accelerated vesting in Section 2(c), the Restricted Stock Units
shall become vested and shares of Common Stock shall become deliverable
(provided, that such delivery is otherwise in accordance with federal and state
securities laws) on the third anniversary of the Grant Date (the “Performance
Period”) subject to the attainment of certain performance goals based on the
performance metric set forth in Exhibit A hereto as determined by the Committee
in its sole discretion (the “Performance Goals”), which determination may be
made following a review of audited financials of the Company but in no event
later than March 15, 2009.

2



--------------------------------------------------------------------------------



 



          (c) Accelerated Vesting upon a Change in Control. Notwithstanding
anything herein to the contrary, upon a Change in Control of the Company, the
Restricted Stock Units shall become vested and shall become deliverable
(provided that, such delivery is otherwise in accordance with federal and state
securities laws) and the Performance Goals shall be deemed to be achieved at the
greater of (i) the target level for the Performance Period, or (ii) the actual
level of achievement of such Performance Goals as of the time of the Change in
Control (calculated as the actual cumulative performance annualized and then
assumed for the entire performance period).
          (d) Adjustments. The Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or Affiliate or the
financial statements of the Company or any Subsidiary or Affiliate, in response
to changes in applicable laws or regulations, or to account for items of gain,
loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.
          (e) Cash Bonus for Performance above Target. In the event that target
performance goals are exceeded, the Committee may, in its discretion, award the
Grantee an additional cash payment at the time of vesting. Grantee will only be
eligible for the cash bonus if Grantee is employed by the Company at the time
any cash bonus is paid.
     3. No Stockholder Rights. Grantee shall have no rights of a stockholder of
the Company with respect to the Restricted Stock Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the date of
issuance of a stock certificate for such shares. In the event that the Committee
approves an adjustment to the Restricted Stock Unit Award pursuant to Section
5(b) of the Plan, then in such event, any and all new, substituted or additional
securities to which Grantee is entitled by reason of the Restricted Stock Unit
Award shall be immediately subject to the Restrictions and Vesting Period set
forth in Sections 2(a) and (b) above with the same force and effect as the
Restricted Stock Unit Award subject to such Restrictions immediately before such
event.
     4. Cessation of Employment or Service.
          (a) Forfeiture. If, at any time while the Restricted Stock Unit Award
is outstanding, the Grantee’s employment or service with the Company or any
Subsidiary or Affiliate is terminated for any reason other than those set forth
in

3



--------------------------------------------------------------------------------



 



Sections 4(b) or 4(c) of this Agreement, then any unvested Restricted Stock
Units pursuant to the Restricted Stock Unit Award shall be forfeited to the
Company and neither the Grantee nor any of Grantee’s successors, heirs, assigns,
or personal representatives shall thereafter have any further rights or
interests in such Restricted Stock Unit Award.
          (b) Termination by the Company without Cause. If the Grantee’s
employment or service with the Company or any Subsidiary or Affiliate is
terminated by the Company without Cause, the Grantee shall be entitled to
receive at the end of the Performance Period a pro rata portion of the number of
shares of Restricted Stock Units that the Grantee would have otherwise received
in accordance with Section 2(b) above, such pro rata portion to be based on
actual performance throughout the Performance Period and the percent of
compensation actually reduced as compared to the total that would have been
reduced if Company had not terminated Grantee’s employment.
          (c) Death and Disability. If the Grantee’s employment or service with
the Company or any Subsidiary or Affiliate is terminated as a result of the
Grantee’s death or Disability, the Grantee shall be entitled to receive at the
end of the Performance Period the full number of shares of Restricted Stock
Units that the Grantee would have otherwise received in accordance with Section
2(b) above had the Grantee’s employment or service not terminated during the
Performance Period, such amount based on actual corporate performance throughout
the Performance Period. Notwithstanding the foregoing, if such termination for
death or Disability should occur prior to the payment of the annual bonus amount
for 2006, then the Grantee shall be entitled to receive a pro rata portion of
the full number of shares of Common Stock that the Grantee would have otherwise
received in accordance with Section 2(b) above had the Grantee’s employment or
service not terminated during the Performance Period based on the actual amount
of compensation that is reduced in such year through the date of termination of
employment.
          (d) Forfeiture Based on Reduced Annual Bonus.
               (i) In the event that the Grantee earns an annual bonus for
fiscal year 2006 that is less than the percentage of Grantee’s target annual
bonus the cash compensation portion will be reduced to reflect the decreased
payout prior to reducing the Restricted Stock Unit award. The Restricted Stock
Unit award will be reduced only after no cash bonus is provided to the Grantee.
               (ii) If the Grantee terminates employment or service with the
Company or any Subsidiary or Affiliate for any reason prior to the determination

4



--------------------------------------------------------------------------------



 



of an annual bonus amount for 2006, then the Grantee shall forfeit the entire
percentage of Restricted Stock Units representing the target annual bonus that
the Grantee has elected to receive in the form of Restricted Stock Units, and
vesting of the remaining Restricted Stock Units shall be determined in
accordance with Sections 4(a) - (c) above.
     5. Certificates. Upon vesting, the Company will issue a stock certificate
for the shares of Common Stock represented by this Agreement, net of any shares
of Common Stock withheld by the Company to satisfy the payment of mandatory
taxes as described in Section 6 herein.
     6. Taxes. In order to satisfy payment of taxes due upon vesting of the
Restricted Stock Units, the Company shall distribute to the Grantee shares of
Common Stock net of the number of whole shares of Common Stock the fair market
value of which is equal to the minimum amount of federal, state and local taxes
required to be withheld under applicable tax laws.
     7. Restrictive Covenants. If the Grantee engages in any conduct in breach
of any noncompetition, nonsolicitation or confidentiality obligations to the
Company under any agreement, policy or plan (including the agreement relating to
intellectual property, confidential information, conflicts of interest,
competitive activities and release in effect at the time), then such conduct
shall also be deemed to be a breach of the terms of the Plan and this Agreement.
Upon such breach, any unvested shares of this Restricted Stock Unit Award and
any shares that vested under this Agreement within a period of 18 months prior
to such breach shall be forfeited to the Company upon demand and any amounts
realized upon the sale of such vested shares shall be returned to the Company
upon demand. Notwithstanding the foregoing, nothing herein shall prevent the
Company from seeking any other remedy in equity or law.
     8. Miscellaneous.
          (a) Incorporation of Plan. This Agreement is made under the provisions
of the Plan (which is incorporated herein by reference) and shall be interpreted
in a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.
          (b) Notices. Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Company at Liberty Lane,

5



--------------------------------------------------------------------------------



 




Hampton, New Hampshire 03842, Attention: Corporate Secretary, and to Grantee at
the address set forth below or at such other address as either party may
hereafter designate in writing to the other by like notice.
          (c) Successor. Except as otherwise provided hereunder, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company.
          (d) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon the Grantee and the Grantee’s legal representative in
respect of any questions arising under the Plan or the Grantee’s Agreement.
          (e) Amendment. This Agreement may not be amended in any manner except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement or of any
subsequent breach of such party of a provision of this Agreement.
          (f) Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code (“Section 409A”) and shall be
interpreted accordingly. In the event that any provision of this Agreement would
or may cause this Agreement to fail to comply with Section 409A, such provision
may be deemed null and void and the Company and the Grantee agree to amend or
restructure this Agreement, to the extent necessary and appropriate to avoid
adverse tax consequences under Section 409A.
(Remainder of page intentionally left blank)

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by a duly authorized officer and Grantee has hereunto set Grantee’s
hand.

                          FISHER SCIENTIFIC
INTERNATIONAL INC.    
 
               
 
      BY:        
 
         
 
   
 
               
 
Signature of Grantee:
Print name of Grantee
               
 
               
 
Address
               
 
               
 
               
 
Social Security Number
               

